Case 1:19-cv-09340-LJL Document 1-2 Filed 10/09/19 Page 1 of 2




               Exhibit B
         Case 1:19-cv-09340-LJL Document 1-2 Filed 10/09/19 Page 2 of 2

                            PHILLIPSX-
                                    ATTORNEYS AT LAW
                             45 BROADWAY SUITE 620, N EW YORK, NY 10006
                               TEL: 212-248-743 1 FAx : 212-901 -2107
                                  WWW .NYCEMPLOYMENTATTORNEY .CO M
                                    A   PROFESSIONAL UMITED LJABILJTY COMPANY


                                                                                October 9. 2019


Via U.S. Mail, Certified, Return Receipt Requested
Hon. Carmelyn P. Malalis, Chair
New York City Commission on Human Rights
22 Reade Street
New York, New York 10007

Hon. Georgia M. Pestana
Acting Corporation Counsel of the City of New York
New York City Law Department
100 Church StTeet
New York, New York 10007


       Re:     Bernard Wilkerson v. Metropolitan Transportation Authority, New York City
               Transit Authority, and Ricardo John, individually,


Your Honors:

        Pursuant to the notice requirements of Section 8-502 of the New York City Administrative
Code, please find enclosed copies of the Complaint in the above-referenced action, which today is
being filed in the United States District Court for the Southern District of New York.


                                                                                Respectfully submitted.


                                                                                JJvwn,(bftJ
                                                                                Shawn R. Clark, Esq.
